ERVIN, Circuit Judge,
dissenting:
I cannot agree that the plaintiff’s failure to object to the lower court’s jury charge precludes him from asserting error on appeal. In my view, an objection was not necessary because the lower court committed plain error when it submitted an instruction on good faith to the jury. For this reason, I respectfully dissent.
I.
In Wood v. Strickland, 420 U.S. 308, 95 S.Ct. 992, 43 L.Ed.2d 214 (1975), the Supreme Court firmly established that a good faith defense is not applicable if a state or federal official “knew or reasonably should have known that the action he took within his sphere of official responsibility would violate ... constitutional rights____” Id. at 322, 95 S.Ct. at 1001. Since Wood was decided, the Supreme Court has twice reaffirmed this aspect of the good faith standard, emphasizing both the subjective and objective elements of the test. See Procunier v. Navarette, 434 U.S. 555, 98 S.Ct. 855, 55 L.Ed.2d 24 (1978); Harlow v. Fitzgerald, 457 U.S. 800, 102 S.Ct. 2727, 73 L.Ed.2d 396 (1982).
From my reading of the record I remain unconvinced that defendant West survives either prong of the test. In 1974, when the macing occurred, the eighth amendment unquestionably protected prison inmates from the unjustified and excessive use of force by prison officials. Wilkerson v. Utah, 99 U.S. 130, 136, 25 L.Ed. 345 (1878); Weems v. United States, 217 U.S. 349, 30 S.Ct. 544, 54 L.Ed. 793 (1909); Louisiana ex rel. Francis v. Resweber, 329 U.S. 459, 67 S.Ct. 374, 91 L.Ed. 422 (1947); United States v. W.T. Grant Co., 345 U.S. 629, 73 S.Ct. 894, 97 L.Ed. 1303 (1953); Trop v. Dulles, 356 U.S. 86, 78 S.Ct. 590, 2 L.Ed.2d 630 (1958); Furman v. Georgia, 408 U.S. 238, 92 S.Ct. 2726, 33 L.Ed.2d 346 (1972); Jackson v. Bishop, 404 F.2d 571 (8th Cir.1968) (Per Blackmun, C.J.); Inmates of At*973tica Correctional Facility v. Rockefeller, 453 F.2d 12 (2d Cir.1971); Wright v. McMann, 387 F.2d 519 (2d Cir.1967); Sostre v. McGinnis, 442 F.2d 178 (2d Cir.1971) (en banc); Landman v. Royster, 333 F.Supp. 621 (E.D.Va.1971). The same protection was provided under North Carolina law. See N.C.Gen.Stat. § 148-20 (prohibiting corporal punishment); see also Threatt v. North Carolina, 221 F.Supp. 858 (W.D.N.C.1963).
In 1974 it was also clear that this prohibition against excessive force applied to the use of tear gas. The leading cases in this circuit stated then, and still state now, that where the actions of a prisoner pose no danger to the safety of guards, or other prisoners, or to the general security of the prison, and where there is no need to move physically a recalcitrant prisoner, the use of tear gas on inmates constitutes a form of corporal punishment that violates the eighth amendment. Landman v. Royster, 333 F.Supp. 621, 649 (E.D.Va.1971) (“If chaining a man to his bars, punishing him with a strap, and other corporal punishment should be enjoined, Jackson v. Bishop, supra, 404 F.2d 571, this court cannot make a principled distinction which would permit the use of tear gas to punish or control the non-threatening inmate.”) See also Landman v. Payton, 370 F.2d 135 (4th Cir.1966); McCargo v. Mister, 462 F.Supp. 813, (D.Md.1978); Greear v. Loving, 391 F.Supp. 1269 (W.D.Va.1975). Since 1974 we have reaffirmed our opposition to the use of excessive force on several occasions. Slakan v. Porter, 737 F.2d 368, (4th Cir.1984); (prohibiting excessive use of billy clubs, tear gas, or high pressure hoses); Pritchard v. Perry, 508 F.2d 423, 425-26 (4th Cir.1975); see also Bruce v. Wade, 537 F.2d 850 (5th Cir.1976); Johnson v. Glick, 481 F.2d 1028 (2d Cir.) cert. denied, 441 U.S. 913, 94 S.Ct. 462, 38 L.Ed.2d 324 (1979).
This is not to say that the use of tear gas is unconstitutional per se. We have held that under the proper circumstances, the use of tear gas in moderation can be an effective and acceptable means of inmate control.1 The record in this case, however, *974reveals that West’s use of mace was unnecessary and abusive. Bailey was incarcerated in a one-person cell in a building with only four cells. His sole offense consisted of making profane remarks to a prison guard. I do not believe that Bailey could have posed a danger to the personal safety of West, other inmates, or the general security of the prison. Notwithstanding West’s self-serving testimony about the need to guard against a riot, this was not a situation where the density of the prison population made it either possible or likely that an abusive remark would spark a general disturbance or an uprising. Cf. Clemmons v. Greggs, 509 F.2d 1338 (1975) (use of gas sanctioned where near-riot conditions prevailed in heavily populated cell block). West himself could not have been in physical danger because he had no reason to enter Bailey’s cell and the incident involved only an exchange of words. There was no evidence in the record to indicate that Bailey had damaged the cell or was inflicting injury on himself, and there was no danger to other prisoners because Bailey was in a single-person cell. Immediate incapacitation of the prisoner was simply not required. Cf. Greear v. Loving, 538 F.2d 578 (1976) (gas needed to stop prisoner from setting fire to his mattress and destroying the plumbing in the cell).
Regardless of whose testimony one believes, the record paints a vivid picture of gross over-reaction to a relatively minor offense. Prisoners are often unruly and insubordinate. In some instances punishments are required. In this case, however, what little disruption Bailey’s comments might have posed to the peace of the prison could have been handled by removing Bailey to another cell, ignoring the comments entirely, or threatening the prisoner with a milder form of non-corporal punishment. In short, the macing amounted to a gratuitous infliction of bodily injury. The majority appears to forget that the price Bailey paid for his cursing went beyond temporary discomfort; Bailey has permanently lost part of his sight.
In sanctioning the use of tear gas under certain aggravated circumstances, this court never intended for gas to be used routinely to discipline prisoners who stray from the letter of the prison code. Were gas to be used in this manner, it would cease to be a means of inmate control and would become a form of corporal punishment to be dispensed at the discretion of prison guards. As this court recognized in Landman v. Peyton, 370 F.2d 135 (1966), absolute power is corrupting, whether it lies in the hands of prison guards, or other men. Id. at 140. It is the responsibility of the courts to ensure that unnecessarily violent prison practices do not pass unchecked. Although prison officials must have some discretion over the application of punitive measures to protect themselves and other inmates, carte blanche use of tear gas has never been, and should never be, included in those protective or disciplinary measures. Were we to permit such a practice the door would be opened to routine infliction of excessive and unnecessary corporal punishment.
However difficult it may be in some instances to draw the line between punishment and legitimate use, there is little question in my mind but that the line was crossed here. This case involves none of the exigent circumstances that we have relied on in the past to justify the use of tear gas.2 In my view, therefore, West’s actions violated clearly established case law prohibiting the use of excessive force. The constitutionality of West’s response was not a matter for the jury to decide. West reasonably should have known that under these circumstances the use of mace violated Bailey’s constitutional rights, and thus I believe West was not entitled under Harlow to a good faith immunity defense.
In addition to my concern over West’s ability to satisfy the objective prong of the *975Harlow standard, I do not believe West can meet the subjective element of the test. Although West claimed statutory authority under North Carolina law3 to use mace on Bailey, he testified that he knew prison policy required the least degree of force necessary to enforce discipline. West conceded that he knew he “didn’t have to use mace” on Bailey, and even went so far as to enumerate other, less harsh, measures he could have taken.4
I conclude, therefore, that as a matter of law a good faith defense was not available to the defendant. The lower court erred in failing to instruct the jury accordingly.5
II.
The majority correctly points out that plaintiff’s counsel did not object to the court’s instructions on good faith after they were read to the jury. This court has repeatedly held, however, that failure to object need not preclude appellate review if the instruction “plainly misstates fundamentally controlling substantive principles”, Miller v. Premier Corp., 608 F.2d 973, 983 (4th Cir.1979), and thereby prejudices the verdict.6
In my view the court’s decision to tender instructions on good faith amounted to a misstatement of fundamental principles. It matters little whether a court charges incorrectly on legal principles that should be tendered, or charges correctly on principles that should not be presented to the jury;7 in either event the law applicable to the case at hand has been mistated. Thus, *976although the court here did not actually místate a required element, Miller still applies.
There is little question but that the lower court’s error was prejudicial. Because the jury rendered a special verdict, we know as a matter of record that the jury found defendant West guilty of violating the plaintiff’s eighth amendment rights, yet immune from damages under the good faith defense. The court’s decision to instruct on “good faith”, therefore, effectively denied the plaintiff damages he should have received. Clearly, then, both parts of the plain error standard — “plain misstatement” and prejudice — have been satisfied.8
III.
For the foregoing reasons, I would reverse the ruling of the lower court and remand for a determination of damages.

. The majority’s lengthy discussion about the existence of a per se rule misconstrues the nature of my argument. There is no question but that in certain instances it is constitutional to use tear gas to control prisoners. What the majority fails to perceive, however, is that excessive or unjustified use of gas to punish or control non-threatening and non-recalcitrant prisoners is not constitutional. Under these circumstances, macing becomes a form of corporal punishment that is indistinguishable from the use of straps found to violate the eighth amendment in Jackson v. Bishop, 404 F.2d 571 (8th Cir.1968), or from the type of beating with billy clubs and high pressure hoses that this court recently prohibited in Slakan, supra.
None of the cases cited by the majority refute this basic proposition. Indeed, in all the cases principally relied on by the majority — Royster, Peyton, Spain, Greear, and McCargo, — the court specifically concluded that under the circumstances tear gas was necessary to maintain order or prevent physical harm to persons and property. Admittedly, in some of these cases the prisoners gassed were, like Bailey, securely confined in their cells. But unlike Bailey, there was reason to believe that these prisoners would incite others to riot or inflict injury on themselves or property within the cell. As discussed infra, there simply was no reason to believe that a riot would or could develop in the building Bailey was confined in, and there was no evidence in the record to indicate that Bailey was inflicting injury on himself or damaging the cell. Had the Royster or Peyton courts, for example, concluded that the prisoner posed no danger of injury or incitement to riot, the gassing in those instances would have been found violative of the eighth amendment.
The majority also misses the mark in its presentation of Royster. The court relies on one sentence from Judge Merhige’s opinion for the proposition that the use of gas to disable a man "who poses no present physical threat is generally disapproved,” but not unconstitutional. Royster, supra, at 649. When read in context, however, Judge Merhige’s opinion makes clear that when used to punish or control a nonthreatening inmate, the use of tear gas is indistinguishable from the type of corporal punishment that the eighth circuit found unconstitutional in Jackson, supra. Moreover, at the beginning of the paragraph, Judge Merhige states that the type of activity for which gas can be used is that where convicts “persist in disturbing entire cell blocks and [incite] others to join in the disorder.” Royster at 645. The court specifically goes on to note that in this case it "has not found any instances of gassing men in cells who were not currently disruptive. Royster at 649. Read in its entirety, I find little in the opinion to undermine the proposition that the use of tear gas against a non-threatening inmate is cruel *974and unusual punishment. To the contrary, I believe Royster affirmatively supports this position.


. See supra note 1.


. N.C.Gen.Stat. § 148-46(a) states that:
When any prisoner, or several combined shall offer violence to any officer, overseer, or guard, or to any fellow prisoner, or attempt to do any injury to the prison building, or to any workshop, or other equipment, or shall attempt to escape, or shall resist, or disobey any lawful command, the officer, overseer, or guard shall use any means necessary to defend himself, or to enforce the observance of discipline, or to secure the person of the offender, and to prevent an escape.


. Q. Yes, sir, but I’m talking about the situation that confronted you on June 21, and aren’t you saying that the only thing that the statute allows you to do is to use mace?
A. No, sir.
Q. For that situation?
A. No, sir, I’m not saying that.
Q. Well, what do you say other than the use of mace then that the statute allows you to do when confronted with the situation of an inmate talking loudly and using curse words directed at the prison guard?
A. I could have used the inmate and isolated him from the rest of the population, which I did do. I didn’t have to use the mace. I could have placed him in segregation to get him away from the segregation, [sic]


. Aside from the question of whether it was proper to tender the instruction at all, I do not believe that the instruction on good faith that was read to the jury was correct as a matter of law. The court charged the jury that:
In order to prove the defense of good faith, the burden is on the particular Defendant to establish by a preponderance of the evidence two elements: first, that the particular Defendant reasonably believed that he was acting within his lawful authority, that is, he reasonably believed that using, authorizing, or acquiescing in the use of mace was justified under the circumstances; and second, that the particular Defendant acted in good faith on the basis of his reasonable belief.
... A good faith belief is one sincerely held. If you find that a particular Defendant or Defendants unlawfully used or authorized or acquiesced in the use of excessive force against one or both of the Defendants, but that he is or they acted in good faith and with a reasonable belief in the lawfulness of his or their actions, then you should answer issue number four "yes" as to that particular Defendant or Defendants.
This instruction does not accurately reflect the Wood v. Strickland standard. Although the court at one point (not excerpted supra) does use the phrase "knew or should have known," the instruction places too much emphasis on the subjective element of the Wood test. As written, the charge dilutes the objective element of the Wood test from "should have known” to "reasonable belief in the lawfulness” of the defendant’s action, thereby improperly incorporating subjective elements into the objective prong of the test.


. See generally Campbell, Extent to Which Courts of Review Will Consider Questions Not Properly Raised and Preserved, 7 Wis.L.Rev. 91, 160 (1932); Vestal, Sua Sponte Consideration in Appellate Review, 27 Fordham L.Rev. 477 (1958-59); 64 Harv.L.Rev. 652 (1951).


. See supra n. 3. It is not even clear that the court charged correctly on the improperly submitted good faith defense.


. The majority relies on Morris v. Travisono, 528 F.2d 856 (1st Cir.1976), to argue that the plain error rule should not be invoked under the circumstances of this case. Travisono is a First Circuit case and is not binding precedent upon this court. The First Circuit is certainly entitled to its interpretation of Rule 51, but the standard we are required to follow is that set out in Miller, supra. As discussed supra, I believe that the facts of this case unequivocally satisfy the Miller test.